Title: From George Washington to William Pearce, 28 December 1794
From: Washington, George
To: Pearce, William


        
          Mr Pearce,
          Philadelphia Decr 28th 1794.
        
        I have duly received your letter of the 21st instt with its enclosures.
        Your idea of fencing the ground at the mansion house for Corn, accords exactly with mine (as far as I understand it) except in joining the fence which comes from the first (outer gate) in the hollow to the corner of the clover lot, north of the road, by the deep washed gully. My idea was, to continue that fence on, (making a lane there between it and the clover lot) until it descends the summit of the hill which goes down to the Creek—then continue along that hill, just out of view of the house, & walks about it, by the old Cabbins, until it should strike the outer fence, which runs from the first mentioned gate to the Crk in the most convenient manner; without enclosing too much ground; that is, without enclosing more than is cultivated. If the first course of fence (as proposed by you from the gate in the hollow) is to join the corner of the clover lot as above, how can there be a passage, as usual, into the lower pasture, when the fence from that corner continues round the several Inclosures quite to the wharf or lime kiln? I conclude from hence that you either misunderstand me, or I mistake you, because in this instance our ideas are not to be reconciled.
        I do not conceive that all the grd comprehended within the line of fence as I have described it, will much, if any, exceed 35 or 40 Acres: but of this I speak by guess, never having measured it. The woods without the pasture fence from the Inclosure by the white gate, up to the little old field on the road to Alexandria, I have measured; the contents of which (as you may see by the

enclosed draught of it) is 74 Acres; and in the part comprehended from the turn in the road, at a kind of pond, to the place where the gate used to stand (on the old road leading into the house) contains 38 acres. Within the white gate Inclosure (as the fences runs) there is, to the best of my recollection about 40 acres.
        Whether to put this last mentioned inclosure into Corn, with the Union farm hands, ⟨o⟩r that part of No. 4, at that farm, which adjoins the lane leading up to the Barn, in Oats—or whether both can be accomplished, I shall leave to your own judgment, with this caution—viz.—never to undertake more than you can execute well; allowing for the usual chances of weather. I do not hesitate to confess, that reclaiming, & laying the grounds down handsomely to grass, & in woods thinned, or in clumps, about the Mansion house is among my first objects & wishes. If corn should be attempted in this enclosure the trees may, in places, be thinned a little; but not much; but all must be trimmed up—Will knows how to do it. The grubs should be compleatly eradicated to prevent the ground from fouling again with succours &ca—and the hillsides (liable to wash into gullies) ought not to be broke. The other fields at this (Union) farm will go on agreeably to what is mentioned in yr letter.
        And I perceive the rotations for Dogue run, Muddy hole & River farms are right as you have described; and the two first may go on agreeably thereto. One reason why Dogue run has only two fields for cultivation next year is, on account of the Mill Swamps which it has been my anxious wish to get in grass—one lot after another—and in complete order—& on acct of grubg in No. 5.
        For the reason you have mentioned, that is, the want of a partition fence between fields No. 4 & 5 at River farm and the difficulty of enclosing the whole securely, I consent to your managing of them in the manner you proposed next year; and letting No. 7 lye over to another year, and that you may put Oats & clover in the ground where Buck wheat grew this year, agreeably to your proposal.
        In clearing the Wood in No. 5 at Dogue run, leave two or three clumps of trees standing, for the purpose of shade & ornament. and by attending to the rotation of Crops at that place you will perceive that No. 4 is to be sown with clover, let this be done at a proper time this winter, or early in the Spring, on light Snow.
        
        Presuming you keep all my letters, that you may have recourse to them occasionally for the opinions, sentiments and directions they convey to you, I request you will carefully peruse two long letters I wrote to you at your first going to Mount Vernon—Many things were contained therein which require attention; and some others which circumstances might not, at that time permit the execution of, that may be attempted now. many matters of importance were suggested in those letters, & to refer to them is all that is necessary to bring them to view, and into operation where they can be, as I do not know that any change respecting them, have taken place in my sentiments.
        In bad weather, when the carpenters are unable to work out, let them prepare frames, shingles &ca for putting in more dormant windows in the back of the Stables at mansion house, and two in the front part of them; one on each side the pediment—in the centre between it and the ends—for the purpose of giving air to the Corn and hay loft.
        The weather has been so extremely favorable for ploughing that I hope this part of your business is in great forwardness.
        Tell house Frank it is my hope, and expectation (now there is nothing for him to do in the house) that his whole time will not be spent in idleness. He might find enough to do (under the Gardeners directions) in the gardens, yards and lawns—Nor ought Lucy to be idle when she is not Cooking & doing other work about the house. In spinning, knitting & such like things her leizure hours ought to be employed.
        I send you the Seed of the cucumber tree to be given to the Gardener, whose particular care of it I request—He may plant them in the little garden by the Salt house with a label by them. Let him know that Mrs Washington sent his wife as a present the things contained in the following list, by poor Austin, who died on his way to see his wife & family (at Hartford, on Saturday last) of, as is supposed an appoplexy. Mrs Stiles, at whose Tavern he died has been desired to send on the mare, he road, with her Mule Colt; & all the things (clothes included) he had with him with, a list thereof to Mount Vernon, where I hope they have arrived safe—among these was the bundle containing the articles for the Gardeners wife, and another containing two pair of Gloves for Mrs Stuart—What other things besides his clothes might be in the Portmanteau I know not—probably he might

be carrying things home for his wife. I wrote to you by him, but whether the letter may reach you or not is uncertain, now.
        The Gardener complains of the injury which the shrubs (even in the yard) sustain from the Deer. I am at a loss therefore in determining whether to give up the Shrubs or the Deer! Is there no way of frightning them from these haunts?
        I hope every possible attention has been, and will continue to be used to preserve the Porke from receiving injury from the warm weather.
        The enclosed letter from old Butler shews his distress. I think you were perfectly right in detaining part of his wages for lost time; yet, as I can better afford to be without the money than he can, you may pay him for the full time he was at Mount Vernon without deduction.
        I will endeavor to procure and send you some honey locust seed as I conceive very formidable hedges may be made of them. I find Doll at the Ferry is constantly returned sick—the Overseer at that place ought to see that this sickness is not pretence.
        Flour is still at ten dollars a barrel in this City & not likely to fall. I am your friend &ca
        
          Go: Washington
        
      